In a proceed*405ing pursuant to CPLR article 78 to review a determination of the Chief of Police, Suffern Police Department, dated April 3, 2001, which denied the petitioner’s application for line-of-duty benefits pursuant to General Municipal Law § 207-c, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Weiner, J.), dated September 28, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The appellant, a police officer, was injured while attempting to push a disabled police vehicle while on duty. He applied for benefits under General Municipal Law § 207-c and the Chief of Police, Suffern Police Department, denied the application. The determination that the appellant did not sustain injuries in the performance of his duties was not arbitrary or capricious as the petitioner was not engaged in special work related to the nature of heightened risks and duties (see Balcerak v County of Nassau, 94 NY2d 253; Matter of Sutherland v Village of Suffern, 289 AD2d 582, lv denied 97 NY2d 613). Santucci, J.P., Altman, Florio and S. Miller, JJ., concur.